Citation Nr: 1824493	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-25 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an effective date earlier than April 12, 2013, for the award of service connection for right ankle strain.  

2.  Entitlement to an effective date earlier than April 12, 2013, for the award of service connection for left ankle strain associated with status post stress fracture left tibia.  

3.  Entitlement to an effective date earlier than April 12, 2013, for the award of a 10 percent rating for status post stress fracture left tibia.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1982 to November 1985.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a January 2017 hearing.  

The Board notes that during his Board hearing, the Veteran presented testimony regarding the matters of entitlement to whether new and material evidence had been received to reopen a claim of service connection for a back disability, and for entitlement to a rating in excess of 10 percent for left ankle strain and status post stress fracture left tibia.  As the VLJ explained at the hearing, it was not clear that the Board had jurisdiction over the issues, but testimony was received in the event such jurisdiction was established .  As will be explained in this Introduction, the Board does not have jurisdiction over those issues.  

Regarding the claim of entitlement to whether new and material evidence has been received to reopen a claim of service connection for a back disability, the Veteran, who is represented, did not perfect an appeal of the initial denial of the matter in June 2010 by submitting a timely VA Form 9 following the June 2013 Statement of the Case (SOC).  Instead, he submitted a VA Form 9 in August 2014, and in a September 2014 letter, the RO informed the Veteran that his VA Form 9 was untimely.  The Veteran did not appeal the timeliness of his VA Form 9.  A petition to reopen the claim was denied in a January 2015 rating decision.  The Veteran appealed the decision, and a SOC was issued to the Veteran on May 10, 2016.  The Veteran submitted a VA Form 9 on July 22, 2016, and in an August 2016 letter, the RO informed the Veteran that his VA Form 9 was untimely.  The Veteran did not appeal the timeliness of his VA Form 9.  Although timeliness of the Veteran's VA Form 9 may be waived, there has been no action by VA which would lead the Veteran to believe this issue was on appeal.  Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).  Again, the Board emphasizes that it did not concede jurisdiction over these matters during the January 2017 hearing.  See Board Hearing Transcript (Tr.) at 7.  Accordingly, the matter is not before the Board and will not be addressed further.  In the event the Veteran wishes to file another claim for new and material evidence to reopen a claim of service connection for a back disability, he is directed to consult his representative and submit a VA Form 21-526EZ.  

Regarding the claim of entitlement to a rating in excess of 10 percent for left ankle strain and status post stress fracture left tibia, the June 2013 rating decision on appeal, in part, granted service connection for left ankle strain, associated with status post stress fracture left tibia.  In August 2013, the Veteran filed a notice of disagreement with the effective dates assigned, but did not express any dissatisfaction with the rating assigned.  See August 2013 VA Form 21-0958; see also June 2014 VA Form 9.  Accordingly, the matter of entitlement to a rating in excess of 10 percent for left ankle strain and status post stress fracture left tibia is not before the Board.  In the event the Veteran wishes to file a claim for an increased rating for his service-connected left ankle strain and status post stress fracture left tibia, he is again directed to consult his representative and submit a VA Form 21-526EZ for such benefit.


FINDINGS OF FACT

1.  On February 16, 2010, the Veteran filed his first claim for service connection for right and left ankle strain.
2.  In an August 2010 rating decision, the RO denied entitlement to service connection for a right and left ankle disability.  The Veteran timely appealed the decision, and in a June 2013 rating decision, the RO awarded service connection for right and left ankle strain, effective April 12, 2013.

3.  The evidence of record shows it was factually ascertainable that the Veteran's status post stress fracture left tibia approximated the criteria for a 10 percent rating on April 22, 2009, within one year of his claim for an increased rating.  


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date of February 16, 2010, for the award of service connection for right ankle strain, have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  

2.  The criteria for an earlier effective date of February 16, 2010, for the award of service connection for left ankle strain, have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  

3.  The criteria for an earlier effective date of April 22, 2009, for the assignment of a 10 percent rating for the Veteran's service-connected status post stress fracture left tibia are met.  38 U.S.C. §§ 5107, 5110 (2012); 38 C.F.R. § 3.1, 3.151, 3.155, 3.400, 4.59, 4.71a, Diagnostic Code 5262 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Earlier Effective Date Right and Left Ankle Strain

The Veteran seeks an effective date corresponding with the date of his initial claim in February 2010 for the award of service connection for right and left ankle strain.  See August 2013 VA Form 21-0958; see also June 2014 VA Form 9; Board Hearing Tr. at 3-4.  
The effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C. § 5110(b); 38 C.F.R. § 3.400(b)(2).  In general, the effective date for an award of benefits will be based on the date of the claim that resulted in that award.  See Williams v. Principi, 15 Vet. App. 189,195 (2001) (en banc), aff'd, 310 F.3d 1374 (Fed. Cir. 2002); Lalonde v. West, 12 Vet. App. 377, 380 (1999).

VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

Under the old regulations, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (as in effect prior to March 24, 2015).

Moreover, the Court of Appeals for Veterans Claims (Court) has determined that the effective date of an award of service connection is not based upon the date of the earliest medical evidence demonstrating entitlement, but on the date that the application upon which service connection was ultimately awarded was filed with VA.  See Lalonde, 12 Vet. App. at 382 ("[T]he effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  

In the instant case, the Veteran filed an informal claim for service connection for right and left ankle disabilities on February 16, 2010.  In an August 2010 rating decision, the RO denied entitlement to service connection for a right and left ankle disability.  The Veteran timely appealed the decision in December 2010, and in a June 2013 rating decision, the RO awarded service connection for right and left ankle strain, effective April 12, 2013 (based on an April 12, 2013 positive VA nexus opinion).  

The Veteran asserts that the effective date for service connection for his right and left ankle strain should be February 2010 when he filed his claim for service connection.  As noted above, the Veteran filed a claim for service connection for a right and left ankle disability on February 16, 2010.  Additionally, the evidence includes an August 2009 private treatment record that interpreted an April 2009 bone scan of the lower extremities that revealed mild symmetric degenerative uptake within both ankle joints.  In any event, the Board finds the present case indistinguishable from Lalonde.  There, the Court stressed that an effective date should not be assigned based on medical evidence.  Rather, an effective date should be assigned based on the date of claim for which service connection was granted.  See Lalonde, 12 Vet. App. at 380.  The Board finds no reason to part from the applicable reasoning in Lalonde.  As the Veteran's claim was received on February 16, 2010, that date, and no earlier, is the appropriate effective date for the award of service connection for right and left ankle strain.   

Earlier Effective Date for Increased Rating for Status Post Stress Fracture Left Tibia

The Veteran seeks an effective date earlier than April 12, 2013, for a 10 percent rating for his service-connected left ankle strain, status post stress fracture left tibia.  On February 16, 2010, VA received the Veteran's claim seeking service connection for a left ankle disability, and the above decision awarded an earlier effective date of entitlement to service connection for left ankle strain.  Notably, the Veteran's left ankle strain is rated with his status post stress fracture left tibia.  While the assignment of an effective date of February 16, 2010 for service connection for left ankle strain as part of the service-connected tibia fracture residuals would seemingly preclude consideration of the left ankle symptomatology as part of the disability picture prior to that date, that Board emphasizes that the Veteran's left tibia fracture residuals have been rated under Diagnostic Code 5262, which contemplates tibia impairment in relation to associated knee and ankle disability.  Thus, while the effective date of service connection for left ankle strain may be established in 2010, the Board is not precluded from examining left ankle symptomatology prior to that date in assessing the possibility of an earlier effective date for an increased rating for left tibia fracture residuals.

The Board finds that an effective date of April 22, 2009, but no earlier, is warranted for a 10 percent rating for the Veteran's status post stress fracture left tibia.  The effective date of an award of increased compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, but only if the claim for an increase is received within one year from such date.  See 38 U.S.C. § 5110(b)(3); see also 38 C.F.R. § 3.400(o)(2).  Where the increase in disability occurs more than one year prior to the date of claim, the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  See 38 U.S.C. § 5110(a); see also 38 C.F.R. § 3.400(o)(1); Gaston v. Shinseki, 605 F.3d 979, 980 (Fed. Cir. 2010); Swain v. McDonald, 27 Vet. App. 219, 224 (2015).   

In this case, the Board finds that it is first factually ascertainable in the record that the criteria for the assignment of a 10 percent rating for status post stress fracture left tibia had been met as of April 22, 2009, within the one year period prior to his February 16, 2010 claim for an increased rating.  Prior to February 16, 2010, the Veteran's disability was rated under Diagnostic Code 5262 (for impairment of the tibia and fibula).  Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  Under Diagnostic Code 5271, a 10 percent rating is warranted for moderate limitation of motion of the ankle.  Where a veteran has a noncompensable rating for a musculoskeletal disability and complains of pain on motion, he or she is entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Id.  Additionally, the Court has held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under Diagnostic Codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 354 (2016).  

In this case, the evidence shows that on April 22, 2009, the Veteran sought treatment for aching pain in his left leg, with his spouse reporting that he limps with some walking.  Physical examination at that time revealed tenderness over the medial aspect of the tibia.  April 2013 VA ankle conditions examination revealed objective evidence of pain on range of motion testing.  Moreover, at the January 2017 Board hearing, the Veteran competently and credibly testified that he has experienced left ankle pain continuously over the period under consideration in this case.  Thus, the Board affords the Veteran the benefit of the doubt on this issue, and finds that it is factually ascertainable that an increase in the Veteran's left tibia fracture residuals had occurred on April 22, 2009, within one year of his increased rating claim, warranting assignment of an earlier effective date coincident with that increase.  

ORDER

An effective date of February 16, 2010, and no earlier, for the award of service connection for right ankle strain is granted.  

An effective date of February 16, 2010, and no earlier, for the award of service connection for left ankle strain is granted.  

An effective date of April 22, 2009, for the assignment of a 10 percent rating for status post stress fracture left tibia is granted.  



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


